Opinion by
Kincheloe, J.
It appeared frpm the testimony in this case that other machines similar to this had been imported previously and that there was no question as to the dutiable value. In this particular instance before entry was made the witness took the invoice to the customs examiner and asked whether he had any information as to the dutiable value but found he had none. About a month later the customs examiner asked if the machine was equipped with a sprocket drive, and, after investigation, it was found that it was so equipped. Later a notice of advance in value was received and the witness was informed that the price had advanced. An appeal to reappraisement was taken and after an investigation the appeal was settled by stipulation which included the value of the sprocket. On the record presented the court was of the opinion that there was no intention to defraud the revenue of the United States or to deceive the appraiser as to the true value of the merchandise. The petition was therefore granted.